COXE, District Judge
(orally). This controversy a,rises regarding pineapples imported in cans hermetically sealed. The collector *726classified them under paragraph 304 of the act of 1890, which provides for “fruits preserved in their own juices.” The importer protested insisting that they should have been classified under paragraph 580 of the same act as “fruits, green, ripe, or dried.” It appears from the proof that the pineapples were peeled, sliced, placed in cans filled with cold water, and then hermetically sealed. In that condition they were imported. The board of general appraisers have found that the collector’s paragraph more specifically describes the importations than the paragraph designated by the importer. Upon the proof presented, no additional proof having been taken in this court, the decision of the board is not so against the weight of evidence as to justify the court in setting it aside. The purport of their decision is that paragraph 304 is more applicable to this fruit than paragraph 580, and my own impression concurs with them on that question. It seems to me that “fruits preserved in their own juices” is clearly a more specific designation than “fruits, green, ripe, or dried, not specially provided for.” The proof here is, as I stated, that the pineapple is sliced, peeled, put in cold water, and the juice of the pineapple, to a certain extent at least, permeates the water. As the district attorney says, if this be not fruit preserved in its own juice, it is difficult to see what congress meant by the provision in question. I think that paragraph 580 refers to fruits brought here in the state in which they are picked without being subjected to any preserving process. It is enough to say that the finding of the board of appraisers is sustained by the evidence. The decision of the board is affirmed.